Citation Nr: 0416304	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-03 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to April 
1969.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision in which 
the RO denied service connection for PTSD. The veteran filed 
a notice of disagreement (NOD) in October 2000.  A statement 
of the case (SOC) was issued in January 2002, and the RO re-
sent the SOC to the veteran in February 2002 at the veteran's 
updated address of record.  The veteran submitted a 
substantive appeal in April 2002.  

In September 2003, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is associated with the claims 
file.  

The Board also notes that the veteran in a March 2001 
statement indicated that he experienced an ulcer condition, 
as well as chronic obstructive pulmonary disease (COPD) and 
emphysema, that he believed was related to his service.  As 
claims for these conditions have not been adjudicated by the 
RO, these matters are not properly before the Board, and are 
thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.	The probative medical evidence does not establish a 
confirmed diagnosis of PTSD.

3.	The veteran did not engage in combat with the enemy during 
service.

4.	There is no verified or verifiable in-service stressful 
experience to support a diagnosis of PTSD.  

CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A.       §§ 1110, 5103, 5103(A), 5107 (West. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

Through the January 2003 supplemental SOC (SSOC), the 
January 2002 SOC (re-sent to the veteran in February 2002 at 
his updated address of record), and the RO's letters of 
February 2001 and February 2000, the RO notified the veteran 
(prior to his appointment of a representative) of the legal 
criteria governing the claim, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  Thus, the Board finds that the 
veteran has received sufficient notice of the information 
and evidence needed to support the claim.  Pursuant to the 
January 2003 SSOC, January 2002 SOC, and the RO's letters of 
February 2001 and February 2000, the veteran also has been 
afforded various opportunities to present evidence and 
argument in support of his claim.  The RO in its February 
2001 letter requested that the veteran provide authorization 
to enable it to obtain any outstanding private medical 
records, and information to enable it to obtain any 
outstanding VA treatment records and service separation 
documents, as well as requested that the veteran submit any 
evidence in his possession.  In February 2000, the RO sent 
to the veteran a letter informing him of the general 
requirements for filing a claim for service-connected 
disability, and requested that the veteran provide dates of 
any treatment by a VA facility.  Through these letters, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held 
that proper VCAA notice should notify the veteran of: (1) 
the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In that case,
the Court determined that VA had failed to demonstrate that 
a lack of such a pre-
adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A.     § 7261(a)], 
the Court shall take due account of the rule of prejudicial
error.").

In the case now before the Board, the documents meeting the 
VCAA's notice
requirements were provided both before and after the rating 
action on appeal.
However, the Board finds that any lack of pre-adjudication 
notice in this case
has not, in any manner, prejudiced the veteran.  As 
indicated above, the RO
issued the January 2002 SOC explaining what was needed to 
substantiate the claim following the June 2000 rating 
decision on appeal; the veteran was thereafter afforded the 
opportunity to respond.  Moreover, the RO specifically 
notified the veteran of the VCAA duties to notify and assist 
in its letters of February 2001 and February 2000, and the 
RO subsequently obtained outstanding medical records from 
the VA Medical Center (VAMC) in Miami, the Oakland Park 
Outpatient Clinic (OPC) in Oakland Park, Florida, and the 
Coral Springs Community Based Outpatient Clinic (CBOC) in 
Coral Springs, Florida, dated from September 1999 to 
November 2002.  Additionally, the veteran did not inform the 
RO, in response to its February 2001 and February 2000 
letters, of any additional medical treatment records that 
had not yet been obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained treatment records from the Miami VAMC, the Oakland 
Park OPC, and the Coral Springs CBOC dated from September 
1999 to November 2002.  Moreover, the veteran has been given 
opportunities to submit evidence to support his claim, and 
has, in fact, submitted in May 2000 a response to a PTSD 
questionnaire from the RO.  Significantly, neither the 
veteran nor his representative has identified any additional 
sources of medical evidence, to include from any private 
treatment providers, or otherwise identified any outstanding 
pertinent evidence that has not been obtained.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II.	Background

The veteran served on active duty in the Army from May 1966 
to April 1969.  The veteran's service medical records (SMRs) 
do not contain any record of symptoms of or treatment for a 
psychiatric condition.

The veteran filed a claim for service connection for PTSD in 
February 2000.

In a May 2000 statement submitted in response to a PTSD 
questionnaire from the RO, the veteran identified as a 
stressful experience related to service his duty assignment 
as a computer programmer with the Army Security Agency in the 
Philippines and later in Okinawa.  The veteran explained that 
pursuant to this assignment, he would write and adjust 
computer programs that depicted the movements of enemy 
troops, and that the Army depended upon this information for 
wartime planning.  The veteran stated that he was continually 
unnerved by the fact that any errors in his calculations 
could indirectly lead to American casualties. 

In a separate May 2000 statement, the veteran further 
explained that as a result of his psychological stress from 
service, he developed following service a rapid heartbeat and 
elevated blood pressure.  He also stated that he experienced 
nightmares on a recurrent basis. 

VA outpatient treatment records from the Miami VAMC dated 
from September 1999 to February 2000 are negative for any 
discussion of PTSD or related symptoms.  

In a June 2000 rating decision, the RO denied the veteran's 
claim for service connection for PTSD.

The veteran filed an NOD of the June 2000 rating decision in 
October 2000, in which he stated that he was scheduled for a 
battery of tests within the next year at the Miami VAMC to 
further assess his psychiatric condition.

VA outpatient treatment records from the Miami VAMC, the 
Oakland Park OPC, and the Coral Springs CBOC dated from March 
2000 to November 2002, include a March 2001 notation that the 
veteran was being followed at the Miami VAMC for the 
possibility of having PTSD.  Subsequently, the veteran 
underwent an in-depth mental health assessment in May 2001 at 
the Miami VAMC for purposes of determining whether he had 
PTSD, and in particular for screening the veteran to 
ascertain whether he should receive treatment for PTSD 
through the Miami VAMC's PTSD Clinical Treatment program 
(PCT).  At this evaluation, the veteran reported having 
numerous stress-induced illnesses in response to his 
recollections of his experiences during service, as well as 
symptoms of sleep disturbances, hypervigilance, and an 
ongoing sense of guilt because of the possibility that 
miscalculations in his work as a computer analyst with the 
Army Security Agency caused damage to American positions in 
Vietnam.  The psychologist who evaluated the veteran 
diagnosed him with major depression, but also ruled out a 
diagnosis of PTSD.  The evaluation report noted that although 
the veteran had complained of some symptoms that are 
generally indicative of PTSD, the veteran overall did not 
meet the diagnostic criteria for PTSD.  As a result of the 
May 2001 assessment, the veteran was not scheduled for 
treatment through the Miami VAMC's PCT.   

In March 2002 the RO obtained the veteran's service personnel 
records from the National Personnel Records Center (NPRC), 
which confirm his military occupational specialty (MOS) as a 
computer program specialist with the Army Security Agency at 
various points during service, to include a time period in 
Okinawa from July 1968 to April 1969.  These records do not 
provide any further information with respect to this duty 
assignment.

In his April 2002 substantive appeal, the veteran contended 
that the psychologist that evaluated him at the Miami VAMC 
had informed him that he had all of the symptoms of PTSD, and 
that the psychologist should have diagnosed PTSD on the basis 
of these symptoms.  The veteran also reiterated the stressful 
nature of his alleged experiences in service, and contended 
that a grant of service connection for PTSD was warranted 
notwithstanding that he is not a combat veteran. 

During the September 2003 hearing, the veteran recounted the 
alleged stressful event of assisting with military 
intelligence operations as a computer systems analyst for the 
Army Security Agency.  The veteran stated that while he and 
his colleagues worked as diligently as possible to provide 
accurate intelligence information, he often heard rumors that 
some of the agency's information led to "bad bombings" as a 
result of which American positions were damaged.  The veteran 
also alleged that while stationed at Clark Air Force Base in 
the Philippines, he was temporarily assigned for a three-
months to carry litters with wounded servicemen from military 
aircraft to the hospital and he witnessed the death of some 
of these servicemen.  Additionally, the veteran stated that 
following service he developed numerous physical ailments in 
response to his stressful experiences in service, and that in 
recent years he has had symptoms of recurrent nightmares, a 
heightened startle response, and guilt.  The veteran also 
contended that the psychologist that conducted the May 2001 
mental-health assessment at the Miami VAMC improperly 
diagnosed depression and ruled out PTSD, and further 
contended that at this evaluation he demonstrated all of the 
symptoms of PTSD, and that he has since learned from 
conversations with three other psychologists that an 
individual who has all of the symptoms of PTSD should receive 
a diagnosis of PTSD.  The veteran testified that these 
psychologists have also told him that he probably has PTSD, 
and he further indicated that there were no medical records 
documenting any of his conversations with these 
psychologists.

III.	Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires (1) medical evidence 
indicating a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. 3.304(f) (2003).  
[Parenthetically, the Board notes that the version of the law 
in effect at the time the veteran initially filed his claim 
for service connection for PTSD required a "clear" 
diagnosis of PTSD; that requirement has since been 
eliminated.  As regards the first of the three regulatory 
criteria, the revised version requires only a diagnosis 
rendered in accordance with 38 C.F.R.§ 4.125(a), which 
incorporates the provisions of the 4th Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  A more recent amendment 
to 38 C.F.R. § 3.304(f), effective May 7, 2002, which 
pertains to evidence necessary to establish a stressor based 
on personal assault, does not change the three criteria noted 
above, and is inapplicable to the claim on appeal.  See 67 
Fed. Reg. 10330- 10332 (March 7, 2002).]. 

In June 2000, the RO denied the veteran's claim for service 
connection for PTSD on the basis of the former regulation; 
however, the veteran was apprised of the revised regulation 
in the January 2002 SOC.  Thus, as the veteran has been 
notified of the change in regulation, and the three general 
requirements have not been substantively changed, the Board 
finds that the veteran is not prejudiced by its decision on 
the merits of the claim herein.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Initially, the Board notes that there is no competent and 
probative evidence establishing that the veteran, in fact, 
suffers from PTSD.  The only medical evidence that provides 
an actual assessment of the veteran's psychiatric condition 
is a May 2001 record of a mental health evaluation conducted 
at the Miami VAMC; at that time, the veteran was diagnosed 
with major depression, and a diagnosis of PTSD was ruled out.  
The examiner noted that the veteran was reporting some 
symptoms generally associated with PTSD, however, he 
concluded that, overall, the veteran did not meet the 
diagnostic criteria for PTSD.  Hence, that opinion weighs 
against the claim.  Thereafter, the veteran did not receive 
any counseling or treatment specifically for PTSD at the 
Miami VAMC, and the veteran has neither presented nor alluded 
to the existence of any existing medical evidence that would 
establish a confirmed diagnosis of PTSD.   

The Board has considered the veteran's assertions advanced in 
connection with the claim on appeal.  However, as a layperson 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter, such as whether he, in fact, suffers from PTSD.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Likewise, his allegations of what 
mental health professionals do not constitute competent or 
probative evidence to support the claim.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

The Board points out, however, that even if there were a 
confirmed, persuasive diagnosis of PTSD of record, service 
connection for PTSD still could not be granted in this case.  
As noted above, a grant of service connection for PTSD 
requires medical evidence of a nexus between current 
symptomatology and a specific claimed in-service stressor, in 
addition to a current diagnosis of PTSD.  In this case, there 
is no credible evidence that any in-service stressful 
experience-to support a diagnosis of PTSD-actually 
occurred. 
 
The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b);            38 C.F.R. § 3.304(f) (2003); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993). Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See                38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f) (2003); Zarycki, 6 Vet. App. at 98.  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of his alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  Zarycki, 6 Vet. App. at 98. 
  
After reviewing the record, the Board finds that the veteran 
is not a combat veteran. The veteran's service personnel 
records and DD-214 confirm that his military occupational 
specialty during service was as a computer programmer.  The 
Board also points out that the DD Form 214 does not note that 
the veteran received any medals indicative of combat service, 
and the veteran himself has indicated that he is not a combat 
veteran.  Thus, the veteran's lay statements, alone, are not 
sufficient to establish the occurrence of any in-service 
stressor; rather, corroborating evidence is needed to support 
the claim for service connection.  See 38 C.F.R. § 3.304(f) 
(2003); Zarycki, 6 Vet. App. at 98. 
  
While the veteran has claimed to have experienced stress and 
emotional trauma associated with certain aspects of his 
Vietnam service, he has not identified, and has not provided 
sufficient information or evidence about, any specific in-
service stressful event that, allegedly, has resulted in 
PTSD.  The veteran has had numerous opportunities to set 
forth his allegations regarding PTSD in response to requests 
from the RO for specific information regarding any claimed 
stressful events in service.  However, those stressful events 
that the veteran has alleged are either not independently 
verifiable, or lacking in sufficient detail to render them 
objectively verifiable.  The veteran has alleged that as a 
computer analyst helping to determine the location of bombing 
operations in Vietnam he received information that some of 
these bombings may have mistakenly hit American positions, 
but he has referred to unsubstantiated rumors of "bad 
bombings" and not to any specific incident related to these 
intelligence operations.  The veteran has also alleged that 
he was involved with litter duty on a temporary assignment; 
however, he has not referred to any particular incident or to 
the names of any of the injured persons whom the veteran 
assisted.  The veteran's personnel records have been 
obtained, but include nothing to substantiate the veteran's 
assertions, and attempts to obtain information directly from 
the veteran have been unsuccessful.  At this juncture, then, 
there is no verified verifiable in-service stressful 
experience to support a diagnosis of PTSD; hence, further 
development of the claim is not warranted.
 
Under these circumstances, the Board must conclude that the 
claim for service connection for PTSD must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
the doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



